Allen, J.
delivered the opinion of the Court.
The Court is of opinion, that there was error to the prejudice of the appellant, in decreeing that the appellant should pay interest on the sum of 1354 dollars 50 cents from the 29th September 1839, until the 1st of July 1840. The interest accruing during that period being properly applicable to the reduction of the balance of 134 dollars ¿ cent, ascertained to be due said appellant on the 29th September 1839, with the interest accruing on said balance of 134 dollars ¿ cent up to the 1st of July 1840. The residue of said sum of 134 dollars j} cent and interest, after deducting therefrom the interest accruing on 1354 dollars 50 cents from the 29th September 1839, until the 1st of July 1840, constituting the true balance due the appellant on the 1st of July 1840; .to be extinguished in the mode designated in the decree; and the decree should have been for the sum of 1254 dollars 50 cents, with interest thereon from the 1st of July 1840, till paid.
The Court is further of opinion, that there was error to the prejudice of the appellee Isabella Austin, in requiring the interest of a moiety of the fund to be applied to the restoration of the principal to the original sum of 1400 dollars. The Court being of opinion, that there is nothing in the evidence to prove that the sale of the stocks was made at a sacrifice ; and a change in the investment being expedient to enable the said Isabella to'receive the provision for her support, intended by the deed of settlement. Under the circumstances, no person interested in the fund has a right to insist that the principal shall be increased beyond the sum of 1354 dollars 50 cents, the amount received by the trustee, and a moiety of the interest of the fund, after discharging the amount due the appellant for his advances, should *279be applied to the restoration of the fund to the said sum of 1354 dollars 50 cents: provided the same can be done in the lifetime of said Isabella Austin.
The Court is further of opinion, that it was erroneous to direct the payment of interest to said Isabella Austin in support of herself and family, instead of directing the same to be paid to her for her separate use, in the terms of the deed of trust, to be applied by her either to the support of her family, or to any other purpose, at her discretion.
The Court is therefore of opinion, that so much of said decree as conflicts with the principles of this opinion is erroneous, and that there is no error in the residue thereof. Therefore, it is adjudged, ordered and decreed that the same, so far as it is herein decided to be erroneous, be reversed, with costs to the appellant; and that the residue thereof be affirmed; and the cause is remanded, to be further proceeded in according to the principles aforesaid.